 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDN. THE EFFECT OF THE UNFAIRLABORPRACTICESUPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with theoperations of the Employer Martino's as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor proctices,it is recommended that the Respondent cease and desist from engaging in such unlaw-ful activities.On the basis of the foregoing findings of fact, and upon the entire record in thiscase, there are hereby made the following:CONCLUSIONS OF LAW1.Martino's Complete Home Furnishings is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) of theAct.3.The object of the picketing which occurred on and after December 7, 1961, wasto force recognition of Respondent as the bargaining representative of Martino'semployees.4.By the acts described above, Respondent Union did engage in and is engagingin unfair labor practices within the meaning of Section 8(b) (7) (C).[Recommended Order omitted from publication.]Local Union No. 18, International Union of Operating Engineers,AFL-CIOand its Agent,George E. Miller(Earl D.Creager,Inc.)andPaul Lewis.Case No. 9-CB-1044-1.March 15, 1963DECISION AND ORDEROn December 3, 1962, Trial Examiner Samuel M. Singer issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the at-tached Intermediate Report.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the In-termediate Report and the entire record in the case, including the1Respondent excepts to the Trial Examiner's conduct of the proceedings, and a1legpsbias and prejudice on the part of the Trial Examiner and denial of due process.We aresatisfied, on the basis of the entire record, that the Trial Examiner conducted the hearingfairly and that his factualfindings andultimate conclusions are supported by the record.,SeeStandard Dry Wall Products, Inc.,91 NLRB 544, enfd 188 F. 2d 362 (C.A. 3) ;A. 0.Smith Corporation,Granite CityPlant,132 NLRB 339;Baker Hotel of Dallas,Inc.,134 NLRB524, enfd.311 F.2d 528(CA. 5).141 NLRB No. 47. LOCAL UNION NO. 18, IUOE, AFL-CIO, ETC.513exceptions and brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner 2ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.2 For the reasons set forth in the dissenting opinion inIsis Plumbing & Heating Co.,138 NLRB 716, Member Rodgers would not award interest on backpay.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed April 30, 1962, by Paul Lewis, an individual, the GeneralCounsel on July 26, 1962, issued a complaint alleging that Respondents, in violationof Section 8 (b) (2) and (1) (A) of the Act, attempted to cause and caused the Em-ployer, Earl D. Creager, Inc., to discharge the Charging Party who had been employedby the Employer.Respondents, in their answer, conceded certain allegations of thecomplaint but denied the commission of the alleged unfair labor practice.The casewas heard before Trial Examiner Samuel M. Singer at Dayton, Ohio, on Septem-ber 24, 25, and 27, 1962.All parties appeared, were represented by counsel, andwere afforded full opportunity to be heard and to examine and cross-examine wit-nesses.Briefswere thereafter filed by the General Counsel and the RespondentUnion which have been fully considered.'Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER; THE STATUS OF THE RESPONDENTEarl D Creager, Inc., the employer of the Charging Party at the time ofhis dis-charge, is an Ohio corporation withoffices inDayton, Ohio, where it isengaged inthe building and construction industry as a general contractor.During the past 12months, which is a representative period, the Employer had a direct inflow of goodsand materials, in interstate commerce, valued in excess of $50,000, which were shippedto it directly from points outside the State of Ohio.Upon these admitted facts, I findthat Earl D. Creager, Inc., is an employer within the meaning of the Act, and thatit is appropriate for the Board to assert jurisdiction.Respondent, Local Union No 18, International Union of Operating Engineers,AFL-CIO, is conceded to be a labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESThe basic issue presented in this case is whether, as the complaint alleges, Respond-ent 2 violated the Act by causing the Employer (Earl D. Creager, Inc.) to dischargethe Charging Party (Paul Lewis) because he was a member of a group which wasopposed to, and sought to effect the removal of, the incumbent leadership in a pend-ing union election.Respondent admits that it had requested the discharge of Lewisbut contends that the sole reason for this request was Lewis' alleged failure to abideby the terms and conditions of the referral system which was in effect under acollective-bargaining agreement between the Employer and Respondent.The factspertinent to the consideration of this issue are detailed below.A. The antiadministration campaign in the pendingunionelection and employeeLewis' role in that campaignRespondent Local 18, whose area of jurisdiction covers portions of Ohio and sev-eral counties in Kentucky, is composed of "six districts."Frank Converse has been1Respondents also filed a "motion to strike" the General Counsel's brief because it"misquotes"portionsof therecord andmakes "erroneous" or "non-existent" citationsThe motion is denied.I have, of course,ignored any quotations and citations whichI found erroneous.2 For convenience,Local 18 and Its agent,Miller,are herein referred to collectively asRespondent. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness manager of the local for over 20 years, and, as such, is "in full charge of itsaffairs" under the direction of the local's executive board.Under him and workingunder his direction is George E. Miller, the "District Representative" of District No. 4,situated in Dayton, who, as such, is "in charge" of this district.3He is assisted byDavid Young, a business agent, and two clerks.At the time of the hearing, there wereapproximately 1,300 members in District 4.Lewis, the dischargee, has been a member of District 4 for many years. In Septem-ber 1961, he joined a group which sought to depose the incumbent leadership of Re-spondent Local 18 in the next union election to be held in June 1962. Commencingwith September 1961, and ending with June 1962, the antiadministration group heldmonthly meetings in various cities in Ohio, attendance at the meetings ranging from60 to 100.While the earlier meetings were attended primarily by members of Dis-trict 4, members of other districts of the local joined in subsequent meetings.FosterMcComas, a District 4 member, was the chairman of the antiadministration drive.Lewis, along with others, took an active part in the campaign.He not only at-tended the insurgents' meetings, but also passed out antiadministration literature andcards, solicited members to attend the meetings, and "talked to the boys around theunion hall."Lewis was not, however, a candidate for any officeTwo of the princi-pal candidates heading the anti-Converse administration slate were William Brewerand Gordon Body who came from District 4.4 George Miller was a candidate on theCommerce slate for the local's State executive board and for conductor.5Miller conceded at the hearing that he and several of the local's business agentsmade it a practice to visit the meeting places of the insurgents.Miller and the agentswould stand in the hall or lobby, a few feet from the entrance of the meeting places,and distribute proadministration campaign literature, the local's bylaws and consti-tution, and other items such as pencils.Miller admitted that he was not welcome atthese meetings, stating, "I wasn't allowed in the meetings. I was there."Miller didnot dispute that he met Lewis in the lobby of the hotel at one of the first meeingswhich he covered.Miller further conceded that he also covered two social functions held by the in-surgents to raise campaign funds.One of these was a dance held in a wooded areain the country, late at night, on Saturday, February 17, 1962, for the purpose of pro-moting "a free and democratic election in Local 18."The other function-also adance-was likewise held in a rural area.Miller, who at least on one of these occa-sions was accompanied by his assistant, David Young, would station himself outsidethe dance hall, drive around the building, and question members as to the identity ofthe men attending the function and as to "what went on in the meetings." 6The record shows, and I find, that Miller resented the antiadministration activitiesof the insurgents, including that of Lewis.Ellen R. Collings, who was employed asa clerk in the office of the local until February 1962, credibly testified that in a con-versation withMiller concerning Lewis' registration card sometime in November1961,Miller referred to Lewis as a "damn rebel."Lewis credibly testified that at aregular meeting of the local sometime in April 1962, Miller, after remarking thatLewis was "hired off bank to Cripps." 7 told him that "some of your so-called buddyrebels put you up to go out there and get that job."Miller, on direct examination,flatly denied that he had ever referred to Lewis or any other member as a "rebel."On cross-examination, Miller retracted somewhat, stating, "I don't recall it, sir. Idon't remember using the word."When confronted with his prehearing statement, heretracted still further, stating, "I referred to the group as that, but never did I callanyone to his face a rebel."The union election, held June 24, 1962, was won by the incumbent slate by a voteof approximately 2,700 to 1,700.3Miller is also identified in the record as a "business agent."4 The slate, selected at the January 1962 meeting of the antiadministration group, cameto be known as the Body-Shimman-Brewer slate.B The "conductor" checks the membership status of employees for admission to unionmeetings6Miller conceded that he made these inquiries, but be also testified that he went to thesefunctions, as an agent of District 4, to determine "if they were bootleggingif it washeld under the name of Local 18." I do not credit Miller's explanation of the motivewhich allegedly prompted his surveillance of the insurgents' social gatheringsOn therecord as a whole, I find that Miller's presence near the dance halls, as well as at thebusiness meetings of the insurgents, was motivated by his desire to ascertain the identityof the antiadministration supporters and to discourage, if not intimidate, the attendants7SeesnfraThe term "hired off bank" refers to the procedure followed by employeesin securing employment outside the referral system or, in the local's view, in violation ofthat system. LOCAL UNION NO. 18, IUOE, AFL-CIO, ETC.515B. The Union's request for the discharge of Lewis and his consequent dischargeLewis is an experienced operating engineer, having worked in that capacity formany years.8The items of machinery which he has operated include dozers, sideloaders, and all types of rubber equipmentHe was employed by Earl Creager,Inc., from June until the latter part of September 1961, when he was laid off.OnSeptember 24, Lewis registered as an applicant for employment with the Union.From the middle of October until the middle of November, he was again employedafterwhich he again registered for employment with the Union.He returned towork for Charles H. Shook on November 24 and worked there through Novem-ber 29.On December 29 he registered once more with the local but remainedunemployed until March 26, 1962. In the meantime, he reregistered for employmenton January 23, February 20, and March 16, 1962.Responding to an ad placed in a newspaper by Robert S. Cripps, Lewis was hiredby Cripps on March 26 and worked there 9 hours that day; Lewis did not report thisemployment to the Union.9The next day, March 27, Lewis reported to work forEarl D. Creager, Inc., in response to a direct call from Creager.i0There is a sharp conflict in the record as to whether Lewis had reported his em-ployment with Creager to the Union within 24 hours as required by the Union'srules and the referral agreement then in effect between Creager and the Union.iiLewis testified that prior to leaving for work on March 27, he instructed his wifeto telephone Miller that he was "going back to work for Earl Creager."Mrs Lewisconfirmed her husband's testimony, stating that she made the call, as instructed, thesame day, between 9 and 10 a.m.Miller was not in the office, whereupon she toldthe office clerk with whom she spoke to "please tell him that Paul went back towork" for Creager that day.12 The witnesses called by Respondent, includingMiller and the Union's two office girls, could not recall receiving such a call fromMrs. Lewis.One of them testified that she receives numerous calls, on some dayshundreds of them, and the other protested that she had no information regardingthe Lewis matter.13Miller himself first testified that he was not in the office on themorning of March 27,14 but then testified that he did not know whether he waspresent.Iwas favorably impressed by Mrs. Lewis' straightforward and forthrighttestimony on this and other points,15 and find her to be a credible and trustworthywitness.Under all the circumstances, I credit her testimony that she made thetelephone call notifying the local's office that her husband returned to work toCreager.8Miller testified that he has known Lewis for 10 years, that each has visited the othersocially, and that he has worked with him in the past9Under the referral system, describedinfra,an applicant for employment is obligatedto report his employment to the Union's office within 24 hours of such employmentCripps,who testified at the hearing, indicated that he was not subject to the referralsystem, as he had resigned from the association before it had executed the current referralagreement with the Union in behalf of its members (seeinfra).As hereafter noted,Respondent disputes that the resignation was effective.iiThere is no dispute that Creager was a union employer and bound by the referralagreement between the Union and the employer association of which Creager was amember.Seeinfra"Admittedly Creager did not hire Lewis through the Union.Miller testified thatalthough direct hiring by an employer is a violation of the written referral agreement,the Union "would accept" such hiring procedure if the employee reports his employmentwithin 24 hours1"As indicatedinfra,itwas customary for members of an employee's family to makesuch telephone calls on behalf of the employee.13The latter, Rozella Rains, appeared to me most anxious to prove that she knew noth-ing about the Lewis case and did not wish to be involved in it.14When asked if he was in the office on March 27, Miller replied, "I would say thatIwas maybe at midnight," indicating that he was in Cleveland that day from which cityhe does not normally return to his office in Dayton until 11 p.m or midnightWhenasked at a later point whether, if one of the office girls received Mrs Lewis' call shecould have ignored it, Miller replied, "It's possible, but I don't believe it happened "Atone point in his testimony Miller acknowledged that in a conversation with Lewis onApril 30 or May 1, subsequent to Lewis' discharge,infra,Lewis had called his attentionto the fact that his wife had made the telephone call in question15Mrs Lewis also testified as to her husband's periods of employment during the periodhere involved on the basis of meticulously kept records.Her testimony jibes with theUnion's own records (the registration cards).708-006-64-vol. 141-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime during the week of April 2, Charles D. Creager, a foreman of EarlD. Creager, put in a call to the Union for some operating engineers.Miller assuredCraeger that he would furnish the operators but complained that the Company hadbeen violating the referral agreement by hiring operators directly, citing the case ofLewis and eight other operators whom the Company had hired in this manner 2 or 3days previously.16Miller claimed that there was a violation, because neither theCompany nor the operators called "the Union Hall."Miller then said if theCompany "didn't lay Paul Lewis off they were going to shut the job down."Nothingwas said with reference to the other men hired directly by the Company.17On April 10, Miller called Earl Creager himself, requesting that he dischargeLewis because he was not "eligible" to work under the referral system.Creageragreed to do so provided the request was made in writing.Thereupon, Miller for-warded to Creager a letter dated April 11, 1962, requesting Lewis' "immediate re-lease and discharge from your employment" because Lewis had allegedly failed toreport his employment to the Union within 24 hours of securing such employment.In it he recited the language of section 2(E) of the referral agreement in effectbetween the Union and the Company (seeinfra).Creager discharged Lewis onApril 13 "per Union request."During the next month, Lewis discussed his discharge with Miller on three separateoccasions.When Lewis sought to reregister as an applicant for employment, Millerdeclined to register him, stating that his only recourse was to file an appeal withthe board of review and arbitration-a procedure set up in the referral agreement(seeinfra).According to Miller, at their last meeting in the middle of May, Lewisasked "when this hearing [before the Board] was coming up."Miller replied byasking Lewis if he had made a formal written request.Miller could not recallLewis' reply, but he did recall telling Lewis "that I felt that he had chosen to takehis case to the Labor Board rather than through the board of review andArbitration." 18In the meantime, on April 17, 1962, Lewis obtained employment "on [his] own,"atCripps-the employer for whom he had worked briefly on March 26. Lewiswas again laid off at the end of July.C. The referral agreement and hiring proceduresReference already has been made to various provisions of the referral agreementbetween Earl D. Creager and the Union. These provisions were embodied in acollective-bargaining contract, executed June 5, 1961, by the Union and the MiamiValley Association Contractors, of which Creager was a member.19The referralagreement provides, among other things, for referrals of qualified personnel on anondiscriminatory basis and without restriction to union membership.The Unionis to set up and maintain a register or roster of available applicants.Referrals areto be made in accordance with a system of priority, depending on length of employ-ment and experience as operating engineers in the State of Ohio.The employerreserves the right to reject any applicants referred to him.He may also, as we have16 The foreman took the position that the Company had before this similarly recalledemployees who had worked for it during the past year, and stated that he did not thinkthat this action was a violation of the agreementApparently Miller similarly construedthe referral agreement on May 14, 1962, when he signed his prehearing affidavit. At thattime he stated, "If Lewis had not gone to work for Cripps in violation of the referralsystem, his going to work for Creager would not have been a violation, since he hadworked for them within the past twelve months "However, at the hearing, Miller re-pudiated this statement as incorrect and as a "slipup" on his part.The applicable pro-vision in the referral agreement, describedinfra,reads: "Employers may hire throughthis Referral Policy by name former employees who have been employed within the Stateof Ohio during the past twelve months and who are registered and available for work,notwithstanding their place on the register."17Miller admitted that he had threatened "to pull the operators out at Earl Creager's"but claimed that he did so because of Creager's violations of the referral agreement re-specting other hirings and not respecting Lewis alone. I do not credit Miller's version,particularly in view of the fact, notedinfra,that the Union did not resort to the drasticstep of requesting their discharge, as it had done in the case of Lewis.IsLewis filed his charge in this proceeding on April 30, 1962.He never filed a formalappeal with the board of review and arbitration.19The agreement,underits terms, was to expire May 1, 1964.However, the associationactually "closed" and became defunct on May 15, 1962. 'George Miller was one of thesignatories on behalfof the Union. LOCAL UNION NO. 18, IUOE, AFL-CIO, ETC.517seen(supra,footnote 15) request referral of a specifically named employee who hasworked for him the past 12 months, irrespective of the employee's position on theregister.Provision is also made for applicants to notify the Union "by telephoneor letter or telegram, or in person, of their continued availability for employment,within thirty (30) days after the date of last registration or re-registration, in orderto maintain their places on the registers."The names of applicants employed for5 or more days are to be removed from the register.With respect to the applicant'sobligation to report employment-an obligation which, the Union contends, Lewisflouted-the referral agreement (section 2(E)) states:When an applicant is actually employed, he shall notify the Union's office atwhich he is registered within twenty-four hours.Failure to do so is an imposi-tionuponthose registered and not employed, and, therefore, such applicant willbe barred from re-registering unless and until he had made application to theBoard of Review and Arbitration, provided for in Section 6 . . . and showsgood cause for his failure to give such notice.Section 6, referred to above, permits a registrant or an employee who feels "ag-grieved by the operation of this referral system," to appeal to a tripartite Board, com-posed of a representative of the Union, of the employer, and a third person selectedby these two.20George Miller, the district representative, is in overall charge of the operation ofthe referral systemHe credibly testified that an applicant for employment registersby completing a registration or referral card in which he sets forth, among otherthings, the work for which he is qualified, his previous employers, and his last dateof employment.One of the Union's clerks then classifies the card according to theemployee's priority group and files it according to chronology; 21 she also puts theinformation on a "Rol-dex" which shows alphabetically, under the registrant's name,the date of registration. If the applicant obtains employment for 12 days within 30days after registration, the clerk "pulls" it and places it in a "dead" file 22 If theapplicant does not obtain employment, he must reregister at the end of the 30-dayperiod-otherwise his card is also "pulled" and turned over to George Miller.Millertestified that he keeps these cards in the left drawer of his desk "for further reference."He further testified that if an applicant "comes in later after the thirty days, he isasked to fill out a new referral card"; if he does not reregister at all, his card is placedin the "dead file."Miller testified also that reregistration could be effected personally and by tele-phone or mail from the applicant or a member of his family; the receiver of the call,whether it be Miller or any of the office clerks, would then enter the date of registra-tion on a card. Similarly, the records shows, and I find, that an applicant or a mem-ber of his family could, and did, report by telephone that he secured employment.Maxine Howar, one of the Union's clerks, credibly testified that when such a callcame in it was her practice to record it on a piece of paper and put it on Miller's deskalong with the referral card of the applicant; no permanent record of the call, how-ever,was made.At the hearing the General Counsel and the Charging Party conceded the validityof the written referral agreement.They contended, however, that it was appliedin a discriminatory manner, to the detriment of the anti administration group, ofwhich Lewis was a member. In support of this contention, evidence was adducedpurporting to show that members of this group, including Foster McComas, the in-surgents' campaign chairman, and others, were either not referred to jobs or werereferred only sporadically, during the major part of the campaign, January-May20 Section 6 reads: "Any registrant or any Employer who may feel aggrieved by theoperation of this referral system shall have the right to file his grievance in writingwithin ten (10) days after the occurrence of the event concerning which he complains,with a Board of Review and Arbitration, consisting of one representative of the Union,one representative of the Employer, and an impartial third member to be selected byagreement of the Union and the Employer,and the decision of this Board shall be finaland binding on all parties"21Lewis was classified in the top priority group as an employee who, among otherthings,had worked at least 120 days per year during each of the past 4 years as anoperating engineer.22 If the employee works less than 12 days, he is restored to his previous position onthe registerAs already noted, the contract itself fixes the period of employment as5 days, not 12 days. According to the Union this departure from the contract was broughtabout by "mutual agreement"because there were "many complaints by membersthat theyhad short spans of employment." 518DECISIONS OF NATIONAL LABOR RELATIONS BOARD1962.Respondent,on the other hand, adduced evidence purporting to negate theexistence of discrimination-claiming that neither McComas, nor Lewis,nor otherantiadministrationmembers were treated differently.In view of the findings andconclusions hereinafter made and, further,in view of the failure of the complaint toallege any violation on the part of Respondent by reason of the discriminatory appli-cation of the referral agreement,I do not find it necessary to resolve the conflictingevidence on this point.ConclusionsIt goes without saying-and Respondent does not contend otherwise-that theactivities of employees,such as those of Paul Lewis,to oust the incumbent unionleadership and elect new union officers in a forthcoming union election,are con-certed activities protected by Section 7 of the Act.Local 138,International Union ofOperating EngineersAFL-CIO (A. Crestone Co.),118 NLRB 669, enfd. 254 F.2d 958 (C.A.2); Falstaff Brewing Corporation,128 NLRB 294, 305, enfd. 301 F.2d 216(C.A. 8).Hence,if,as the General Counsel contends,Respondent broughtabout the discharge of Lewis because of his antiadministration activities,Respondent'saction was a violation of Section 8(b)(2) and 1(A) of the Act.On the wholerecord,and particularly in view of the considerations set forth below, I find andconclude that the General Counsel met the burden of establishing that the Unioncaused the discharge of Lewis because of his opposition to the union leadership,and not because of his alleged failure to comply with the Union's referral system, asclaimed by Respondent.1.The record shows, and I find, that Lewis,a member of long standing in theUnion, took an active role in the campaign to depose the union leadership,includingMiller,the district representative of District No. 4 who ran for office on the admin-istration slate headed by Converse,his superior.Lewis joined the antiadministrationdrive earlyin the campaign(September 1961)evenbefore theantiadministrationslate was selected.He attended the insurgents'meetings, passed out antiadministra-tion literature, solicited others to attend the meetings, and spoke to members aroundthe union hall about the insurgents'cause.2.Miller had known Lewis for many years and, indeed, had worked with himin the past and each visited the other socially.The record shows, and I find, thathe was aware of Lewis' alignment with the antiadministration group and that heresented his activities, as well as those of the group he joined.Miller, as did otherproadministrationbusinessagents,stationedthemselvesoutsidethemeetingplacesof the antiadministration group held in different cities in Ohio, andadmittedly saw Lewis at one of these meetings.He even observed the two dancesheld by the insurgents in isolated rural areas, where he questioned members concern-ing the identity of the attendants.Miller's resentment of the antiadministrationadherents is evidenced by his characterization of these adherents as "rebels" andLewis as a "damn rebel."3.The insubstantiality and inadequacy of the explanations advanced by Respond-ent for its request to discharge Lewis also reflects on the motive of its conduct.Cf.N.L.R.B. v. International Brotherhood of Electrical Workers, Local 340,301 F. 2d824, 827 (CA. 9). As already found, Lewis, unemployed since December 1961,decided to secure a job on his own-without awaiting union referral-on March 26,1962.Hired for the job by Robert S. Cripps, Lewis worked 1 day. The next dayLewis went to work for Earl D. Creager, who called him directly to take the job.Respondent contends that Lewis on each occasion violated the referral system byfailing to report his employment within 24 hours, and that these two violationsmotivated its request for discharge.There is no claim that Lewis violated the referralsystem in any other respect.As already noted, Lewis regularly registered with theUnion when he became unemployed.He renewed his registration every 30 daysto remain current, his last registration prior to his discharge being March 16, 1962,10 days before he secured the Cripps job.4. I have already found that, contrary to Respondent's contention, Lewis (throughhis wife)had made a timely report of his employment with Creager,in compliancewith the referral system.Hence, the question here is whether Lewis' failure to complywith the 24-hour rule respecting the Cripps job motivated or justified the Union'srequest for his discharge.In disposing of this question I need not pass upon thecontention of the General Counsel and the Charging Party that Lewis was not re-quired to report this employment under the referral system because(a) the employ-ment was only of brief duration(9 hours in a 1-day period)and, if anything, theviolation wasde minimis;and (b)Cripps was not a union contractor,bound by thereferral agreement between the Union and the MiamiValleyAssociated Contractors,because he had resigned from the Association before the execution of the current LOCAL UNION NO. 18, IUOE, AFL-CIO, ETC.519agreement.Cf.District Council No. 19 and Local334,Brotherhood of Painters,etc. (William B. G. Pitman Co., Inc.),137 NLRB 682.23I shall, for purposes of this,case,assume that Lewis was required to make a report of his employment withCripps under the 24-hour rule. I find and conclude, however, that the alleged violationof the 24-hour rule was not the real cause for the Union's instigation of Lewis'discharge and that in any event his antiadministration activity was at least a con-tributory factor, but for which the discharge request would not have been made. Ifurther find and conclude that even if the claimed violation had been the sole factorin the Union's request for the discharge, Respondent's defense is not justifiable in law.5.The record shows, and I find, that the Union, far from strictly enforcing the 24-hour rule, frequently condoned and waived it with respect to other employees.Admittedly, the eight operators whom Creager had hired 2 or 3 days before Lewiswas engaged on March 27, did not give the required 24-hour notice and, yet, there isno evidence that any of them was discharged 24One employee, Druscher, whotestified that he had obtained a job directly through Creager, stated that he did notmake a report until 1 week later (through his mother) and this employeeis stillemployed by Creager; Druscher, though sympathetic with the antiadministrationcause, did not campaign in its behalf.Respondent also waived the 24-hour ruleagainst another employee, Charles Johnson, although Respondent first attempted toenforce it against this employee also 25 Significantly, the two office girls who, underMiller's supervision, handled the day-to-day operations of the referral system,could not even recall the existence of the 24-hour rule.One of them testified thatthe only time she would "pull" a registration card was when an employee wouldfail to reregister after 30 days of unemployment.Under all the circumstances, Ifind that Respondent would have condoned Lewis' noncompliance with the 24-hourrule-particularly as to a brief 9-hour job-were it not for the fact that Lewiswas an active adherent of the antiadministration group which Miller resented.In any event, in seeking to justify the discharge of Lewis, Respondent relies on twoalleged instances of noncompliance with the 24-hour rule. Since I have found thatLewis did comply in one instance (the Creager job), I must conclude that Respondentat best had mixed motives-one legal and one illegal-for effecting the discharge.The legal effect of Respondent's conduct is therefore the same as though the illegalreasonfor its action were the only operative one.Cf.N.L.R.B. v. Whitin MachineWorks,204 F. 2d 883, 885 (C.A.1); N.L.R.B. v. Jamestown Sterling Corp.,211 F.2d 725, 726 (C.A. 2).6.Moreover, if I am correct in my finding with respect to Lewis' compliance as tothe Creager job, Respondent brought about the discharge of Lewis at Creager for analleged past violation, which took place while Lewis was in the employ of anotheremployer (Cripps). I do not believe that a union may even under a valid hiring hallagreement exact such sanction.A union may well be within its rights in seeing toit that an employee on a job holds that job in accordance with a valid referral agree-ment.When, however, it seeks to remove an employee from a job because of a pastinfraction of the referral agreement, having nothing to do with his present employ-ment, then it is seeking to apply punitive sanctions rather than merely seeking en-forcement of the referral agreement.This is not to say that the union may notstill discipline its member for his past infraction,but whatever internal sanctions areimposed(e g., fine, suspension,expulsion),thesemust not affect the right of the28By a letter dated May 24, 1961, Cripps informed the association that he was resign-ing from it as of August 1, 1961. Although the current contract was executed June 5,1962, Respondent took the positionthat Cripps remained bound by the new contract ashis resignation was not effective and timely under the bylaws of the association, a viewsupported by the executive secretary of the association,whom Respondent called as awitness.24While Miller testified that some of them reported their employment at a later period,he could not say that all had done so.25 Johnson,likeLewis, had filed unfair labor practice charges against Respondent.Miller sought to justify the different treatment meted out to Johnson and Lewis, by ex-plaining that Johnson,unlike Lewis,was repentant,had acknowledged the errors of hisways, and had withdrawn the unfair labor practice charges In seeking to differentiateLewis' attitude,Miller emphasized that Lewis,in a conversation subsequent to the dis-charge, told Miller,"To hell with the Union and the referral"Lewis'denied making thisstatementI credit Miller's testimony on this point rather than Lewis as it is quite prob-able that he made such remarks, considering Lewis' temperament and the fact that Lewisfelt himself unjustly discriminated against. I do not, however,creditMiller's testimonythat it was this remark by Lewis which motivated the different treatment of Lewis. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember to retain his job. SeeUnion Starch & Refining Co. v. N.L.R.B.,186 F. 2c11008, 1012-1013 (C A. 7), cert. denied 342 U.S 815.267.One additional point raised by Respondent merits comment, though onlybriefly.Respondent seeks to negate the existence of discrimination by contendingthat no similar charges were lodged against it for discriminatingagainstother anti-administration adherents-even the more prominent ones such as the candidates onthe insurgents' slate.Apart from the fact that the General Counsel and the Charg-ing Party adduced evidence purporting to show otherwise,27 It is clearthat a discrimina-tory motive otherwise establishedisnotdisproved by a showing that a union oremployer did not also discriminate against others. SeeN.L R.B. v. W. C. Nabors,d/b/a W. C. Nabors Company,196 F. 2d 272, 275-276 (C.A. 5), cert. denied 344U.S. 865.28Respondent may well have believed that it could succeed in its objectiveby making "an example"(N L R.B. v. Link-Belt Company,311 U S. 584, 602) ofLewis.Moreover, to have caused the discharge of the more prominent members onthe opposition slate might have been too obvious.Finally, Lewis, who succeededin securing a job at the height of the election campaign, may well have appearedto be the best target for Respondent's action.For all of the foregoing reasons, I find that the preponderance of evidence sup-ports the allegation in the complaint that Respondent caused the discharge of PaulLewis because he was a member of a group that was opposed to, and sought to-unseat, the incumbentunionleadership and, hence, that Respondent thereby violatedSection 8(b)(2) and (1)(A) of the Act.III.THE REMEDYHaving found that Respondents engaged in certain unfair labor practices, I will'recommend that they cease and desist therefrom and take certain affirmative actionto effectuate the policies of the Act.And having found that Respondents have caused'Earl D. Creager, Inc, to discharge Paul Lewis, I shall further recommend that Re-spondents notify Lewis and Creager in writing that Respondents have no objection tohis employment by Creager. I will also recommend that Respondent Union makeLewis whole for any loss of earnings suffered by reason of the discrimination againsthim.29 Respondent Union's liability for backpay shall terminate 5 days after it notifiesCreager and Lewis as aforesaidLoss of earnings shall be computed in the mannerestablished by the Board in F.W. Woolworth Company,90 NLRB 289. The backpayobligation of the Union shall include the payment of interest, to be computed in themanner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.In view of the nature of the unfair labor practices committed, the commissionby Respondents of similar and other unfair labor practices may be anticipated.Theremedy should be coextensive with the threat. I will therefore also recommendthat Respondents be ordered to cease and desist from infringing in any manner onthe rights of employees guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.By causing and attempting to cause Earl D. Creager, Inc , to discharge PaulLewis because of his sympathies for, and activities on behalf of, a group of employees26 See alsoN L R B v Murphy's Motor, Freight, Inc, et al.,231 F lid 654 (C.A. 3) ;N L.R B. v. Spector Freight System, Inc, etal.,273 F 2d 272, 275-277 (C.A. 8), Bertdenied 362 U.S 962;N.L.R.B. v. International Union, United Automobile, Aircraft, Agri-cultural Implement Workers of America, AFL-CIO, and Local899,UAW-AFL-CIO(John1.Paulding, Inc.),297 F. 2d 272 (C.A.1) ; N.L R B. v. International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers ofAmerica,CIO, Local 291 (Wis-consin Axle Division, Timken-Detroit AxleCo ), 194 F. 2d 698, 701-702 (C A. 7) ; cf.Marlin Rockwell Corporation,114 NLRB 55327I have already noted that in view of the disposition herein, resolution of the con-flicting evidence on this point is not necessary.27 See alsoN L.R B. v. Shedd-Brown MfgCo., 213 F 2d 163, 174-175 (C.A. 7), certdenied 344 U.S. 865;N L R.B v. Local369,InternationalHod Carriers' Building andCommon Laborers' Union of America, AFL (A. C Frommeyer Co.),240 F. 2d 539, 543(C A. 3) ; NL.R B. v. L. J. Williams d/b/a Williams Lumber Company, et al.,195 F. 2d669, 672 (C A. 4), cert. denied 344 U.S. 834.29As Respondent George E. Miller merely acted as agent for the Respondent Union, anorder requiring him personally to reimburse the discriminatee for losses suffered is notnecessary to effectuate the policies of the Act.Myles Worstell, Business Agent of Local2023,et al. (Baker & Coombs, Inc),114 NLRB 503, 514. LOCAL UNIONNO.18, IUOE, AFL-CIO,ETC.521which sought to defeat the reelection of incumbent union officers, Respondent Unionand its agent, George E. Miller, caused an employer to discriminate against an em-ployee in violation of Section 8(a) (3) of the Act and thereby engaged in unfair laborpractices within the meaning of Section 8(b) (2) of the Act.2.By the foregoing conduct, Respondents also restrained and coerced employeesin the exercise of their rights guaranteed in Section 7 of the Act and thereby com-mitted unfair labor practices within the meaning of Section 8 (b) (1) (A) of theAct.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, Respondent Union, Local Union No. 18, InternationalUnion of Operating Engineers, AFL-CIO, its officers, agents, representatives, suc-cessors, and assigns, and George E. Miller, its agent, shall:1.Cease and desist from.(a)Causing, or attempting to cause, Earl D. Creager, Inc., its officers, agents,successors, or assigns, to discharge employees for seeking to defeat the reelection ofunion officers or otherwise engaging in concerted union activities in violation ofSection 8 (a) (3) of the Act.(b) In any like or other manner restraining or coercing employees of said Companyor any employee member of Respondent Union in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization, as authorized inSection 8(a)(3) of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action designed to effectuate the policies ofthe Act(a)Notify Earl D. Creager, Inc., in writing, that they have no objection toLewis' employment, with a copy to Lewis individually, and that they request Lewis'immediate and full reinstatement to his former or substantially equivalent position(b) Post at their offices and meeting halls, copies of the attached notice marked"Appendix." 30Copies of said notice, to be furnished by the Regional Director forthe Ninth Region, shall, after being duly signed by Respondent Union's representativeand Respondent George E. Miller, be posted immediately upon receipt thereof, andbe maintained by Respondents for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarily posted.Reason-able steps shall be taken by Respondents to insure that said notices are not altered,defaced, or covered by any other material.3. In addition, Respondent Union shall take the following affirmative actiondesigned to effectuate the policies of the Act:(a)Make whole Paul Lewis for any loss of pay he may have suffered by reasonof the discrimination against him, in the manner set forth in "The Remedy" sectionof the Intermediate Report4.Respondents shall notify the Regional Director for the Ninth Region, in writing,within 20 days from the receipt of this Intermediate Report and Recommended Order,what steps have been taken to comply therewith.3i"In the event that thisRecommendedOrder be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."ai In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read* "Notifysaid RegionalDirector, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act,as amended,we hereby notify you that. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTcause or attempt to cause EarlD. Creager,Inc., to dischargeemployeesbecause theyhave soughtto defeatthe reelection of union officersor otherwise engaged in concerted unionactivities,or to discriminate againstPaul Lewisor any of its employees in violationof Section 8(a)(3) of the Act,as modifiedby the Labor-ManagementReportingand Disclosure Act of 1959.WE WILL notify Earl D. Creager,Inc., in writing,that we withdraw our ob-jection to the employment of Paul Lewis and requesthis reinstatement to hisformer ora substantiallyequivalent position.WE WILL NOTin any other manner restrainor coerceemployeesof Earl D.Creager, Inc., or any employeemember of thisUnion,in the exerciseof rightsguaranteed in Section7 of the Act,except tothe extent that such rights may beaffected byan agreement requiringmembershipin a labor organization as acondition of employment,as authorizedin Section8(a)(3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.ThisUnionWILL make Paul Lewis whole for any loss of pay suffered becauseof the discrimination against him.LOCAL UNION NO. 18, INTERNATIONAL UNIONOF OPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)GEORGEE. MILLER, AGENT, LOCAL UNION No.18, INTERNATIONALUNION OFOPERATING ENGINEERS,AFL-CIO,Individual.Dated ------------------- By--------------------------------------------GF.OHGE E. MILLEILThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, TransitBuilding,Fourth and Vine Streets, Cincinnati 2, Ohio,Telephone No. Dunbar 1-1420,if they have any question concerning this notice or compliance with its provisions.Cal-Style Furniture Manufacturing Co.andInternational Union,Allied IndustrialWorkers of America, AFL-CIO.Case No.21-CA-4610.March 15, 1963DECISION AND ORDEROn December 17, 1962, Trial Examiner Morton D. Friedman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions, and theGeneral Counsel filed a memorandum in support of IntermediateReport and Recommended Order of the Trial Examiner.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the Intermediate Re-141 NLRB No. 45.